Citation Nr: 0215419	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In April 2001, the Board granted entitlement to an earlier 
effective date for the award of compensation for the 
residuals of a gunshot wound to the left sternum, a 
splenectomy, and restrictive lung disease, denied entitlement 
to an earlier effective date for the award of service 
connection for post-traumatic stress disorder, and remanded 
the issue of entitlement to an increased evaluation for 
irritable bowel syndrome to the RO for additional 
development.  

The Board notes that in correspondence dated in March 2001, 
February 2002, and June 2002 the veteran's representative 
raised the issue of entitlement to special monthly 
compensation for aid and attendance.  This matter is referred 
to the RO for appropriate action.  

The veteran's multiple service-connected physical and 
psychiatric disabilities include post-traumatic stress 
disorder (PTSD), which is rated 100 percent. 


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.
2.  Persuasive medical evidence demonstrates the veteran's 
service-connected irritable bowel syndrome is presently 
manifested by alternating diarrhea and constipation, with 
more or less constant abdominal distress, and occasional 
involuntary bowel movements but that there is no evidence of 
excessive leakage, fairly frequent involuntary bowel 
movements, malnutrition, or health only fair during 
remissions.


CONCLUSION OF LAW

The criteria for a disability rating of in excess of 30 
percent for service-connected irritable bowel syndrome are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.113, 
4.114, Diagnostic Codes 7319, 7323, 7332 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO notified the veteran and her 
representative of the VCAA by correspondence dated May 22, 
2001, and of the appropriate law revisions in a July 2002 
supplemental statement of the case.  The Board also notes 
that the RO has advised the veteran of the evidence necessary 
to substantiate her claim by various documents during the 
course of this appeal.  For example, the veteran was advised 
of the applicable law and regulations and, in essence, the 
deficiencies of her claim in the March 1997, October 1999, 
and February 2000 rating decisions, the May 1997 statement of 
the case, and the November 1998, October 1999, February 2000, 
and July 2002 supplemental statements of the case.  These 
documents adequately notified the veteran of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.  The veteran was notified that she 
is responsible for submitting information relating to 
relevant treatment and that VA would secure all available 
medical records; she did so and the available medical 
evidence was obtained; she was advised of her right to a 
personal hearing and she and her husband did present 
testimony at such a hearing; she was advised of the need to 
present evidence of medical findings to support her claim 
that she meets the criteria for a rating in excess of 30 
percent for the disability at issue; and she was provided 
with a VA examination to determine if she meets the 
requirements for a higher rating.  As the veteran has been 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations pertinent to 
her claim in October 1997, February 1999, and June 2002.  The 
Board finds that medical evidence sufficient for an adequate 
determination of the matters on appeal has been obtained.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO referred to the explicit provisions 
of the VCAA when it adjudicated the case below and the Board 
finds VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim and the Board will do the same.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).
The Rating Schedule provides a maximum 30 percent rating for 
a severe disability with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2001).

The Rating Schedule provides a 30 percent rating for 
moderately severe ulcerative colitis with frequent 
exacerbations, a 60 percent rating for severe ulcerative 
colitis with numerous attacks per year, malnutrition, and 
with health being only fair during remissions, and a 100 
percent rating where the disorder is pronounced with marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscesses.  38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2001).

The Rating Schedule also provides a 30 percent rating for 
impairment of sphincter control when there are occasional 
involuntary bowel movements necessitating the wearing of a 
pad, a 60 percent rating when there is excessive leakage and 
fairly frequent involuntary bowel movements, and a 100 
percent rating when there is complete loss of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2001).

Background  Service medical records include a May 1973 
enlistment examination report which noted the veteran's 
weight was 102 pounds (lbs.).  Records show she was treated 
for gastrointestinal problems in 1975 and 1976 with an 
initial diagnosis of sprue but that a diagnosis of Crohn's 
disease was subsequently provided.  At her March 1984 
separation examination the veteran reported a history of 
recurrent diarrhea with weight loss.  The veteran's weight at 
separation was 100 lbs.

At her VA examination in July 1984 the veteran reported a 
history of Crohn's disease since 1975, and she indicated that 
the disorder had been quiescent for several months followed 
by spontaneous attacks of nausea, emesis, diarrhea, occasion 
melena, and weight loss.  She stated the attacks lasted for 
varying lengths of time but were promptly relieved by 
Prednisone.  She reported her most recent attack had been in 
May 1984 and required hospital treatment.  The examiner noted 
slight tenderness at a point between the right upper and 
lower abdominal quadrants.  The diagnoses included Crohn's 
disease.  The veteran's weight was 104 lbs.
VA hospital records show the veteran underwent a period of 
observation and evaluation in October 1984 for possible 
Crohn's disease.  It was noted she complained that she never 
felt well and did not have any energy.  She reported her 
weight fluctuated and that during acute episodes she was 
awaken in the middle of the night with nausea, vomiting, and 
cramping.  The discharge summary noted a diagnosis of 
recurrent documented diarrhea, present for 9 years, which was 
periodically disabling and moderately severe.  It was noted 
that colonoscopy was only possible to 60 centimeters (cm) but 
that the distal colon revealed a great deal of spasm with 
mild edema of the mucosa.  Gastrointestinal and small bowel 
series studies with special reference to the terminal colon 
were within normal limits.

In a December 1984 rating decision the RO granted entitlement 
to service connection for recurrent diarrhea, compatible with 
Crohn's disease.  A 10 percent disability rating was 
assigned.  

At her VA examination in July 1988 the veteran reported she 
continued to experience some nausea and unstable bowel 
function.  She stated that the side effects of Prednisone 
seemed to be lessening but that she experienced bloating, a 
lack of energy, tiredness, and difficulty staying asleep.  
The examiner noted the veteran had recently been hospitalized 
and treated by the gastroenterology service.  A VA hospital 
discharge summary shows the veteran was hospitalized for 
approximately 2 weeks in June 1988 and provided a diagnosis 
of possible Crohn's disease versus history of depression with 
possible histrionic personality disorder.  The July 1988 
examiner's diagnosis was Crohn's disease.  The veteran's 
weight was 134 lbs.

Private hospital records dated in July 1994 show the veteran 
was treated for nausea, vomiting, and diarrhea secondary to a 
Crohn's disease flare.  It was noted that she complained of 
some abdominal cramping, which was typical of her Crohn's 
disease flares, and that she frequently had nausea and 
vomiting after eating which resolved without treatment.  

In August 1996, the veteran submitted claims for VA benefits 
including entitlement to an increased rating for her service-
connected disability.

VA examination in November 1996 noted the veteran had Crohn's 
disease which had intermittently caused recurrent diarrhea, 
abdominal cramping on 2 occasions, and intestinal 
obstructions that did not require hospitalization.  It was 
noted that her symptoms were usually controlled with 
Azulfidine but that with severe symptoms she used Prednisone.  
The examiner noted the veteran reported she had been given 
Prozac because of fatigue caused by her Crohn's disease and 
that she believed toxic doses of that medication led to her 
attempted suicide in 1990 when she shot herself in the chest.  
(As noted above, service connection and a 100 percent rating 
is currently in effect for PTSD.)  Upon examination, the 
veteran was noted to be well developed, well nourished, and 
in no acute distress.  There was tenderness to light 
palpation of the right lower quadrant of the abdomen.  There 
was no evidence of masses, guarding, or ascites.  The 
diagnoses included Crohn's disease controlled with 
medication.  A colon barium enema study revealed chronic 
inflammatory disease in the colon which, by history, was 
Crohn's disease of the colon.  

In her June 1997 substantive appeal the veteran stated her 
Crohn's disease was not well controlled by medication.  She 
stated she experienced frequent exacerbations which often 
resulted in hospitalization and that she rarely had normal 
bowel function.  She reported she experienced fluctuating 
bowel symptoms including short periods of constipation and 
long bouts of diarrhea.  She stated she had been unable to 
obtain employment because of the frequent and recurring 
nature of her Crohn's disease.

At her VA examination in October 1997 the veteran reported 
that presently her appetite varied from good to poor and that 
she had intermittent episodes of nausea and vomiting 
recurring every 2 to 3 months which lasted up to several 
days.  Her current weight was 112 lbs. and her maximum weight 
over the previous 12 months had been 121 lbs.  It was noted 
she used Lomotil for diarrhea control and took intermittent 
courses of Prednisone for her Crohn's disease.  

The examiner noted the veteran had some right lower quadrant 
tenderness and mild guarding.  It was noted that she 
currently had intermittent episodes of abdominal pain and 
cramping accompanied by bouts of diarrhea which might 
alternate with longer periods of constipation.  The diagnoses 
included history and physical findings and laboratory and x-
ray studies consistent with chronic inflammatory bowel 
disease, most likely segmental Crohn's colitis involving the 
transverse and descending colon.  

In December 1997, the veteran submitted documents in support 
of her claim including a statement describing her Crohn's 
disease symptoms as alternating constipation, sometimes 
lasting up to one week, and violent attacks of diarrhea 
accompanied by horrible cramping and nausea.  She stated that 
her medical records documented the fact that she had learned, 
to a small degree, to control her attacks through diet and 
self-medication but that the attacks remained unpredictable 
and tortuous.  She reiterated her claim that she had been 
denied employment repeatedly because Crohn's disease was 
known as a highly unpredictable and debilitating disease.  

At her personal hearing in January 1998 the veteran testified 
that her Crohn's disease made it virtually impossible for her 
to make any plans from day to day.  She stated she had 
experienced 2 attacks of diarrhea since arriving for the 
hearing that day and noted the episodes were caused by stress 
in many instances.  She reported she had experienced periods 
of remission of up to 3 months but that within the last year 
the disorder had gotten worse.  She stated she had 
experienced more frequent constipation which led to cramping 
and diarrhea and described her attacks as occurring as often 
as every day but at other times only one or 2 attacks in a 
month or 2 months.  She described the severity of her 
cramping pain as 9 or 10 out of a possible 10 point scale and 
reported she had to watch her diet because certain foods 
caused almost instant diarrhea.  She stated she had gained 
and lost weight over the previous year.  

VA examination in February 1999 noted the veteran's chief 
gastrointestinal complaints had remained essentially the same 
with chronic poor appetite, occasional intermittent episodes 
of dysphasia to solid foods, and acute exacerbations of 
diarrhea approximately 5 to 6 days each month with severe 
nausea, some vomiting, and diarrheal cramping.  It was noted 
that she would pass up to 20 watery stools each day with 
frequent incontinence which required the use of pads to 
protect her clothing.  She stated she had rarely seen any 
blood in her diarrhea in the past few years and that she took 
Lomotil and recurrent tapering doses of Prednisone to control 
the symptoms.  

The examiner noted the veteran had moderately severe right-
sided tenderness.  It was the examiner's opinion that the 
veteran probably had one form of inflammatory bowel disease 
but that it could not be definitely determined whether this 
was Crohn's disease, granulous inflammatory bowel disease, or 
ulcerative colitis.  The examiner noted her history was quite 
consistent with a chronic inflammatory bowel disease syndrome 
for which she had been treated over the years with steroids 
and/or diarrheal agents.  It was also noted that her current 
nutritional status was acceptable and that her present 
primary disability was due to frequent episodes of diarrhea 
with severe cramping and frequent episodes of fecal 
incontinence.

In an October 1999 rating decision the RO, among other 
things, granted entitlement to an increased 30 percent 
disability rating for inflammatory bowel disease.

VA general medical examination in December 1999 noted the 
veteran's Crohn's disease symptoms were much the same but 
that she had experienced a flare-up plus a probable 
clostridium difficile infection in November 1999.  It was 
noted she was still experiencing multiple stools per day and 
had gained weight to 100 lbs. from 91 lbs. at hospital 
discharge.  Her normal weight was noted to fluctuate from 90 
to 105 lbs.  

At her personal hearing before the undersigned Board Member 
in January 2001 the veteran testified that a statement she 
was submitting included her current disability 
manifestations.  In this statement the veteran described 
events before and after her self-inflicted gunshot wound and 
reported that she kept a "potty-chair" next to her bed 
because of explosive episodes of uncontrollable diarrhea.  
She also stated that during these episodes she wore adult 
diapers.  She claimed she was unable to provide much help 
around the house because of her present disabilities and that 
she was dependent upon her husband most of the time.

An April 2001 VA aid and attendance examination included a 
diagnosis of Crohn's disease.  In a July 2001 examination 
report addendum the examiner stated that the veteran's total 
disability picture was compatible with that of an individual 
who was able to perform self-care and some light activities 
but that she was incapable of sufficient exertion to do more.  
It was noted that there could be periods when there was good 
medical explanation for further limitations, such as when she 
experienced a severe flare-up of her Crohn's disease, but 
that overall the objective findings did not warrant the 
requirement of daily skilled services.  

VA examination in June 2002 noted the veteran had been 
treated intermittently with Prednisone and that the last 
course was approximately 6 or 8 months prior to the 
examination.  It was noted that she used Lomotil for 
intermittent periods of diarrhea and Pro-Banthine for 
episodes of cramping abdominal pain.  Her appetite was poor 
and her diet was restricted to any raw fruits or vegetables 
with only limited amounts of dairy products.  Her current 
weight was 110 lbs. and this was her maximum weight over the 
past year.  It was noted that approximately one year earlier 
her weight was 100 lbs. but that it was not uncommon for her 
to have short periods of profound weight loss during flare-
ups of her bowel disease.  

The veteran reported her bowels were presently inactive with 
only 2 formed, very hard stools per week and that at times 
she used mineral oil or laxatives to effect a bowel movement.  
She complained of intermittent, moderate to severe colicky 
pains to the mid-abdomen approximately 3 to 4 times per week 
which occasionally became severe and prolonged.  She stated 
that during these episodes her bowel habits would change from 
constipation to severe watery diarrhea with a dozen or more 
stools per day.  

The examiner noted the veteran was seated in a wheelchair but 
that she was alert.  Her abdomen was soft and nontender 
except for some mild left-sided tenderness with deep 
palpation.  It was noted that recent work up included 
negative ovum parasite, white blood count, and pathogen 
culture studies and routine laboratory testing within normal 
limits.  The examiner's impression, based upon a review of 
the claims file and the present examination, was that the 
veteran had chronic inflammatory bowel disease, most likely 
Crohn's disease of the left colon, dating from approximately 
1975.  The current symptom manifestations were described as 
primarily constipation interrupted by periodic bouts of 
cramping abdominal pain associated with profuse watery 
diarrhea.  It was noted that in between severe episodes she 
required intermittent antispasmodic and antidiarrheal agents 
and diet restrictions.  The examiner stated that her current 
weight and nutritional status was adequate and stable.  

Analysis  As a preliminary matter, the Board notes that 
during this appeal the rating criteria for digestive system 
disabilities were revised.  See 66 Fed. Reg. 29488 
(May 31, 2001).  The Court has held that where the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas 1 Vet. App. at 312-313.  
The Board notes, however, that the specific diagnostic codes 
and rating criteria applicable in this case were not altered 
by these revisions.  Therefore, further development as a 
result of that change in VA law was not required.

In this case, the RO granted entitlement to an increased 30 
percent disability rating for this disorder under the 
criteria, by analogy, for diagnostic codes 7319, irritable 
colon syndrome, and 7323, ulcerative colitis.  Based upon the 
evidence of record, the Board finds the veteran's service-
connected disability may be appropriately evaluated under 
these alternative criteria, as well as, diagnostic code 7332, 
impairment of sphincter control.  The Board notes that these 
rating criteria do not completely describe all of the 
veteran's reported symptoms but that they are the most 
closely analogous criteria available.  The Board also finds 
that the symptom manifestations for these disorders is so 
similar, i.e. periodic episodes of gastrointestinal distress, 
that separate ratings are prohibited.  See 38 C.F.R. § 4.14. 

The Board notes that the Rating Schedule provides that there 
are coexisting diseases of the digestive system, particularly 
within the abdomen, which do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding ratings.  
38 C.F.R. § 4.113 (2002).  The Rating Schedule also provides 
that ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other and that a single evaluation should be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114.  

The evidence in this case shows that in November 1996 the 
veteran's Crohn's disease was manifested by intermittent, 
recurrent diarrhea, abdominal cramping, and intestinal 
obstructions that did not require hospitalization.  It was 
noted that her symptoms were usually controlled with 
medication.  In June 1997, the veteran stated her Crohn's 
disease was not well controlled by medication and that she 
rarely had normal bowel function.  At her VA examination in 
October 1997 the veteran reported intermittent episodes of 
nausea and vomiting recurring every 2 to 3 months which 
lasted up to several days.  

In December 1997, the veteran described her Crohn's disease 
symptoms as alternating constipation, sometimes lasting up to 
one week, and violent attacks of diarrhea accompanied by 
horrible cramping and nausea.  She stated, in essence, that 
she had learned to control her attacks to some extent through 
diet and self-medication but that the attacks remained 
unpredictable and tortuous.  In January 1998 she testified 
that she had experienced periods of remission of up to 
3 months and described her attacks as occurring as often as 
every day but at other times only one or 2 attacks in a month 
or 2 months.  

At her VA examination in February 1999 the veteran reported 
acute exacerbations of diarrhea approximately 5 to 6 days 
each month with severe nausea, some vomiting, and diarrheal 
cramping.  It was noted that she would pass up to 20 watery 
stools each day with frequent incontinence which required the 
use of pads to protect her clothing.  The February 1999 VA 
examiner noted her current nutritional status was acceptable 
and that her present primary disability was due to frequent 
episodes of diarrhea with severe cramping and frequent 
episodes of fecal incontinence.

At her VA examination in June 2002 the veteran reported, in 
essence, that her last severe bout of Crohn's disease 
symptoms requiring Prednisone treatment had been 6 to 8 
months earlier.  Her current weight was 110 lbs. and it was 
noted this was her maximum weight over the past year.  She 
reported her bowels were presently inactive with only 2 
formed, very hard stools per week and that at times she used 
mineral oil or laxatives to effect a bowel movement.  She 
complained of intermittent, moderate to severe colicky pains 
to the mid-abdomen approximately 3 to 4 per week which 
occasionally became severe and prolonged.  She stated that 
during these episodes her bowel habits would change from 
constipation to severe watery diarrhea with a dozen or more 
stools per day.  

Based upon a review of all of the evidence of record, the 
Board finds June 2002 VA examination is persuasive as to the 
current severity of the veteran's service-connected irritable 
bowel disease.  The Board notes the examiner specifically 
noted that the opinion was based upon a thorough review of 
the evidence, including the veteran's claims file, and the 
present examination findings.  It was the examiner's opinion 
that the veteran's disability was currently manifested by 
constipation interrupted by periodic bouts of cramping 
abdominal pain associated with profuse watery diarrhea.  It 
was noted that in between severe episodes she had required 
intermittent antispasmodic and antidiarrheal agents and diet 
restrictions.  The examiner also stated the veteran's current 
weight and nutritional status was adequate and stable.  

The Board notes that the Rating Schedule provides a maximum 
30 percent rating for a severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Although the veteran's disability is 
shown to be severe with alternating constipation and 
diarrhea, a higher schedular rating is not possible under 
this diagnostic code.

Alternatively, however, the Rating Schedule provides higher 
ratings for severe ulcerative colitis with numerous attacks 
per year, malnutrition, and with health being only fair 
during remissions, or where the disorder is pronounced with 
marked malnutrition, anemia, and general debility, or with 
serious complications such as liver abscesses.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7323.  While the veteran's present 
disability may be described as severe with numerous attacks 
per year, recent medical evidence shows her nutritional 
status was adequate and there is no objective medical 
evidence of malnutrition, anemia, general debility, liver 
abscesses, or only fair health due to this disorder during 
periods of remission.  The June 2002 VA examiner stated it 
was not uncommon for the veteran's weight to fluctuate during 
symptom flare-ups but also noted these flare-ups, in essence, 
responded well to Prednisone treatment.  Therefore, the Board 
finds entitlement to a rating higher than 30 percent is not 
warranted under diagnostic code 7323.

In addition, the Board notes that the veteran's service-
connected disability may also be alternatively rated under 
the Rating Schedule for impairment of sphincter control.  See 
38 C.F.R. § 4.114, Diagnostic Code 7332.  The evidence in 
this case shows the veteran has occasional involuntary bowel 
movements necessitating the wearing of a pad but that there 
is no evidence of excessive leakage, fairly frequent 
involuntary bowel movements, or complete loss of sphincter 
control.  Therefore, the Board finds entitlement to a rating 
higher than 30 percent is not warranted under diagnostic code 
7332.

While there is conflicting evidence of record as to the 
frequency of the veteran's diarrheal attacks, the Board finds 
the June 2002 VA examiner's description of these bouts as 
periodic is consistent with the veteran's February 1999 
report of up to 5 or 6 episodes per month.  There is 
evidence, however, indicating that the veteran's less severe 
episodes are controlled, to some extent, by medication and 
diet restrictions.  The veteran reported this fact in 
statements provided in November 1996 and December 1997.  
Therefore, the Board finds persuasive evidence demonstrates 
the veteran's disability, including during periods of acute 
exacerbation, is manifested by less than fairly frequent 
involuntary bowel movements.

The Board also finds the veteran's gastrointestinal 
disability primarily involves alternating periods of 
constipation and uncontrollable diarrhea but that her overall 
disability related to this disorder is not so severe as to 
warrant elevation to a next higher schedular rating.  See 
38 C.F.R. §§ 4.7, 4.114.  As to the veteran's overall state 
of health during the period of time in question, the clinical 
and laboratory records, in the Board's judgment, do not 
reflect findings that more nearly approximate a severe 
ulcerative colitis disability or fairly frequent involuntary 
bowel movements.  The medical evidence has consistently noted 
the veteran's nutritional health to be adequate and the 
Board, as noted above, finds acute exacerbations of diarrhea 
of up to 5 or 6 days each month is not indicative of fairly 
frequent involuntary bowel movements.

There is also no evidence of any unusual or exceptional 
circumstances related to this service-connected disorder that 
would warrant an extraschedular rating.  There is no 
persuasive evidence of a marked interference with employment 
or frequent periods of hospitalization related solely to this 
disorder.  Although the veteran reported she had been denied 
employment because of this disorder, the Board finds this 
report is inconsistent with the medical evidence of record.  
Unpredictable diarrheal attacks necessitating the wearing of 
a protective pad is indicative of a significant but not a 
marked interference with employment.

In addition, the veteran has provided no evidence, other than 
her own statements, that her employment impairment has been 
solely due to this disability.  It should be noted that the 
current 30 percent rating takes into account significant 
disability and industrial impairment.  The evidence also 
demonstrates she has been recently hospitalized for this 
disorder, in July 1994 and November 1999, but does not show 
frequent periods of hospitalization.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service is not warranted.  See Bagwell, 9 Vet. 
App. 337.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a rating in excess of 30 percent.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990)


ORDER

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

